Hodges, J.
The action was for an alleged breach of a contract of employment. The petition alleged that the plaintiff was employed for one year under the terms of the following letter of the defendant: “This is to confirm the trade made with you by the writer co-day, that is, we are to take you with us beginning August 1st, at a salary of $125.00 per month, and we are to pay all of your traveling expenses while you are on the road representing us. We are taking you with us principally to work the territory in Georgia lying largely between Augusta, Macon, Atlanta, and Toccoa. We will turn practical!y all of this territory to you. Mr. Meador, our middle and north Georgia representative, will continue to work a few points out of Atlanta on the Southern Railroad, or as far as Gainesville. He will work the Georgia road as far as Conyers, and the Southern road from Atlanta to McDonough. With the exception of these points we will expect you to cover the territory outlined. ^In addition to this territory we will set aside for you, to work regularly, each summer and fall, a small territory in East Tennessee. We will want you to start the Tennessee work on or about August 1st. The salary that we are paying you is based on a tonnage of 3,000 tons. Should we deliver against your contracts as much as 4,000 tons, or approximately that amount, we will pay you next June $300.00 in addition to your salary of $125.00 per month. In other words, if you make yourself worth a salary of $150.00 a month to us, it will be our pleasure to hand you the amount due you the beginning of another year with us, or June 1st, 1915. We are writing this Tetter in duplicate, and will, be glad for you to approve one copy and hand to us for our files.” A demurrer to the petition was sustained, upon the grounds that no cause of action was set forth, that the petition showed that the plaintiff was not employed for the term of one year, and that the contract was subject to terminate at the will of either party. Reid, that the court did not err in sustaining the demurrer. ■ Judgment affirmed.